     DANIEL OLSEN
 1   Attorney at Law
     California State Bar Number 261645
 2   655 University Ave, Ste 230
     Sacramento, CA 95825
 3   Dan@abrateandolsen.com
     (916) 550-2688
 4

 5
     Attorney for Defendant
 6   Charles Head
 7

 8                                UNITED STATES DISTRICT COURT

 9                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

10
                                                     )   Case Nos. 2:08-CR-093 KJM
11   United States of America,                       )             2:08-CR-116 KJM
                                                     )
12                   Plaintiff,                      )   STIPULATION AND PROTECTIVE
                                                     )   ORDER BETWEEN THE UNITED
13          vs.                                      )   STATES AND CHARLES HEAD
                                                     )
14   Charles Head,                                   )
                                                     )
15                   Defendant.                      )
                                                     )
16                                                   )
17
                                             STIPULATION
18
            1.       On March 8, 2019, the Court appointed attorney Daniel Olsen for the limited
19   purpose of representing Defendant, Charles Head (hereinafter “the defendant” or “defendant”),
20   in discovery management. The defendant is currently a prisoner being supervised by the Bureau
21   of Prisons at FCI Cumberland. In order to ensure the earliest reasonably feasible production of

22   discovery to the defendant in a format mutually agreeable to the parties, the parties ask that the

23   Court approve the following stipulation of the parties.

24

25




                                                     -1-
 1          2.        Defense counsel agrees to be bound by the existing protective orders governing

 2   discovery in cases 08-CR-00093 KJM (ECF No. 895) and 08-CR-00116 KJM (ECF No. 491),

 3   except as modified by this stipulation.
            3.        Mr. Olsen may obtain a copy of the partially redacted discovery in Case Nos. 08-
 4
     CR-00093 KJM and 08-CR-00116 KJM from defense counsel Jan Karowski and Scott Cameron,
 5
     who are counsel for co-defendant, Dominic McCarns. Defense counsel will confirm with counsel
 6
     for Mr. McCarns that the copy that defense counsel obtains from Mr. McCarns’s counsel is
 7
     identical in all material respects to the discovery that was previously redacted at the direction of
 8
     Mr. McCarns’s defense counsel and then inspected by the government on October 17, 2018,
 9
     before being provided to Mr. McCarns’s pursuant to a protective order.
10
            4.        Pursuant to this stipulation and order, defense counsel may provide the partially
11
     redacted discovery obtained from co-defendant McCarns’ attorney(s) and deliver it to defendant
12   Head at FCI Cumberland pursuant to the following terms:
13          5.        Plaintiff United States of America, by and through its counsel of record, and
14   defendant Charles Head, by and through his limited appointment counsel of record, hereby

15   stipulate, agree, and jointly request that the Court enter a Protective Order in this case restricting

16   the use and dissemination of certain materials containing personal identifying information of real

17   persons and other confidential information of victims, witnesses and third parties.

18
            6.        This stipulation and order pertains to the partially redacted discovery from cases
     08-CR-00093 KJM and 08-CR-00116 KJM that was inspected by the United States Attorney’s
19
     Office on October 17, 2018 (hereafter, collectively known as "the discovery").
20
            7.        Defense counsel may provide defendant Charles Head with a partially redacted
21
     copy of the discovery while he is incarcerated at the Bureau of Prisons with the following
22
     conditions:
23
                   a. The discovery must be stored in an electronic format compliant with the Bureau
24
                      of Prisons' approved forms of storage media.
25




                                                      -2-
 1               b. Defense counsel shall confirm with the Bureau of Prisons that the discovery is

 2                  stored by the Bureau of Prisons personnel, and not defendant, while not in use.

 3               c. Defense counsel shall confirm with the Bureau of Prisons staff that the computer
                    used to view the discovery is not connected to any printer or internet connection.
 4
                 d. Defense counsel shall confirm with the Bureau of Prisons staff that the computer
 5
                    used by defendant to view the discovery has appropriate restrictions, the purpose
 6
                    of which are intended to prevent dissemination of the discovery, including but not
 7
                    limited to the prevention of printing and emailing.
 8
                 e. Defense counsel shall confirm with the Bureau of Prisons that no inmate other than
 9
                    Charles Head will have access to the discovery and will provide a copy of this
10
                    protective order to the Bureau of Prisons.
11
                 f. The defendant’s review of the material will be subject to the policies and
12                  procedures of the Bureau of Prisons. This stipulation and order does not confer
13                  upon the defendant any special privileges, including with regard to the timing and
14                  duration of his access to the discovery.

15               g. At the conclusion of all post-conviction litigation in case numbers 08-CR-116

16                  KJM, and 08-CR-093 KJM, or upon release of the defendant from the Bureau of

17                  Prisons, whichever comes first, defense counsel shall seek the return of the

18
                    electronic media containing the discovery from the Bureau of Prisons or confirm
                    that it has been destroyed by the Bureau of Prisons.
19
            8.      Upon reasonable requests of the defendant, defense counsel may send defendant,
20
     while in prison, hard copies of documents within the discovery that defendant specifies by
21
     discovery page number under the following conditions:
22
                 a. Any hardcopy pages from the discovery provided to defendant shall be redacted
23
                    to obscure all credit card numbers, dates of birth, social security numbers, witness
24
                    contact information, email addresses, license numbers, and financial account
25
                    numbers (hereinafter, collectively known as "personal information").            The



                                                     -3-
 1                   personal information to be redacted on hardcopy pages does not include the

 2                   addresses of any properties which were involved in the financing and real estate

 3                   programs that were the subject matter of the investigation in cases 08-CR-00093
                     KJM and 08-CR-00116 KJM. If an email address needs to be redacted on a
 4
                     hardcopy page, a sufficient portion of email address to the left of the "@" symbol
 5
                     may remain unredacted such that the author and/or recipient of the email can be
 6
                     identified if the name of that person is not otherwise obvious.
 7
                  b. Defense counsel will inscribe the following notation on each page of discovery
 8
                     provided to defendant in hardcopy format: “U.S. Government Property; May Not
 9
                     Be Used Without U.S. Government Permission.”
10
            9.       Defendant agrees to the following terms and conditions:
11
                  a. Defendant shall not use the discovery for any illegal or improper activities.
12                b. While viewing the discovery on the computer under control of the Bureau of
13                   Prisons, defendant shall not write down, keep in written or recorded form of any
14                   type, including code, memorize, or transmit to any person any of the personal

15                   information contained in the discovery, including but not limited to, dates of birth,

16                   full or partial Social Security numbers, driver’s license numbers, taxpayer

17                   identification numbers, credit card and debit card numbers, bank account numbers,

18
                     and addresses that are not the addresses of properties involved in the financing and
                     real estate programs that were the subject matter of the investigation in cases 08-
19
                     CR-00093 KJM and 08-CR-00116 KJM..
20
                  c. Defendant shall not make any efforts to disseminate the discovery.
21
            10.      To the extent that defendant needs to attach redacted pages of the discovery as
22
     exhibits to any legal pleadings involved in post-conviction relief efforts in case number 08-CR-
23
     00116 KJM, defendant must either:
24

25




                                                      -4-
 1                a. File the redacted pages under seal, the sealing of which may be opposed by the

 2                    government, and if such opposition is successful or the Court otherwise denies the

 3                    sealing, the redacted pages may be filed on the public docket; or
                  b. Obtain a modification to the existing protective orders by: 1) motion or 2)
 4
                      stipulation and order; or
 5
                  c. Obtain written permission from the government by referencing the page numbers
 6
                      of the redacted discovery sought to be attached. The government agrees to act in
 7
                      good faith in promptly granting such permission. If the government denies such
 8
                      permission, the government will specify what additional redaction is required
 9
                      beyond paragraph 6(a) above, or describe the reasons for the denial.
10
           11. The government and defendant Head reserve the right to seek future modification of this
11
              order from the Court, including but not limited to, in order to address concerns of, or rule
12            changes by, the Bureau of Prisons.
13   ///
14   ///

15   ///

16

17

18

19

20

21

22

23

24

25




                                                       -5-
 1                                   Defendant's Acknowledgment

 2          I have reviewed this addendum and the existing protective orders and I agree to be bound

 3   by their terms. Furthermore, I understand and agree that the discovery and information therein
     may only be used in connection with the litigation of case numbers 08-CR-116 KJM and 08-CR-
 4
     093 KJM and for no other purpose, and that an unauthorized use of the discovery may constitute
 5
     a violation of law and/or contempt of court.
 6

 7
     Date: _________________                                ___________________
 8
                                                            CHARLES HEAD
     IT IS SO STIPULATED:
 9
     DATED:                                         McGREGOR W. SCOTT
10                                                  United States Attorney

11                                                  /s/ Michael Anderson
                                                    Michael Anderson
12                                                  Assistant U.S. Attorney
13
     DATED:                                         /s/Daniel Olsen
14
                                                    Daniel Olsen
15
                                                    Attorney for Charles Head

16

17

18                                              ORDER

19
            IT IS SO ORDERED on August 19, 2019.
20

21

22                                                    UNITED STATES DISTRICT JUDGE

23

24

25




                                                      -6-
